DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 01/19/2021 for application number 17/152,632. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/19/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-14is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsubayshi [US Pub. No.: 2019/0158801 A1]
Re. claim 1. Matsubayshi discloses:
An information-processing apparatus [Fig.1 el 20 information processing unit] comprising: a path generation means that generates camera path information that represents changes with time in a position and posture of a virtual viewpoint that represents a viewpoint of a virtual viewpoint image [an obtaining unit configured to obtain virtual camera path information related to a movement path of a virtual viewpoint related to a virtual viewpoint video image generated based on a plurality of shot images obtained by shooting a shooting target area with a plurality of cameras |0006]; 
and a provision means that provides another apparatus with the camera path information that is generated by the path generation means [Fig.1 el 6 Camera Path list provides path information to the display unit].

Re. Claim 2, Matsubayshi discloses:
wherein the camera path information contains the position and the posture of the virtual viewpoint at every predetermined time [the camera path editing unit 4 edits the camera path data by performing setting and adjustment for the position and visual field of the virtual camera based on the operation input from the operation unit 1, with respect to each of frames from the start time to the end time of a moving image scene |0027].

Re. Claim 3, Matsubayshi discloses:
wherein the path generation means starts generating the camera path, information in response to reception of a user operation related to start of generation of the camera path information [The camera path image generation parameter setting unit 10 sets the camera path image generation parameter based on the operation input from the user via the operation unit 1 | 0031].

Re. Claim 4, Matsubayshi discloses:
an operation means that operates the position and the posture of the virtual viewpoint [The camera path image generation parameter includes parameters corresponding to a position and visual field looking down on the camera path, and display/non-display, color, shape, display interval and the like of an object to be drawn in the camera path image|0031], wherein the path generation means generates the camera path information in response to an operation of the operation means during a period from reception of a user operation related to start of generation of the camera path information to reception of a user operation related to end of generation of the camera path information [the camera path editing unit 4 edits the camera path data by performing setting and adjustment for the position and visual field of the virtual camera based on the operation input from the user, with respect to each of frames from the start time to the end time of a moving image scene |0027].

Re. Claim 5, Matsubayshi discloses:
wherein the provision means provides the other apparatus with the camera path information in response to reception of a user operation related to provision of the camera path information [the operation of setting or changing the position and visual field of the virtual looking-down camera is performed from the user via the operation unit 1, the camera path image generation parameter setting unit 10 sets or changes the parameters of the position and visual field looking down on the virtual camera, based on the position and visual field of the virtual looking-down camera |0033].

Re. Claim 6, Matsubayshi discloses:
An information-processing apparatus comprising: a path acquisition means that acquires camera path information that represents changes with time in a position and posture of a virtual viewpoint that represents a viewpoint of a virtual viewpoint image from another apparatus [an obtaining unit configured to obtain virtual camera path information related to a movement path of a virtual viewpoint related to a virtual viewpoint video image generated based on a plurality of shot images obtained by shooting a shooting target area with a plurality of cameras|0006]; 
an image generation means that generates the virtual viewpoint image, based on the camera path information that is acquired by the path acquisition means [Fig.1 el 6 Camera Path list provides path information to the display unit]; 
and a display control means that displays the virtual viewpoint image that is generated by the image generation means on a display screen [when the operation input is performed from the user via the operation unit 1 to the parameter operation screen, the camera path image generation parameter setting unit 10 sets or changes the parameters corresponding to the display/non-display, color, shape, display interval and the like of each drawing object, based on the operation input |0034].

Re. Claim 7, This claim is interpreted and rejected for the same reason set forth in claim 2.

Re. Claim 8, Matsubayshi discloses:
a material acquisition means that acquires material data from a holding means that holds the material data that is used for generating the virtual viewpoint image [The three-dimensional object storing unit 2 stores data (modeling data, texture data, layout data) related to three-dimensional objects arranged on a three-dimensional plane in association with the passage of time. Wherein the texture data and modeling data is interpreted as being equivalent to material data as described in applicants specification | 0025], wherein the image generation [setting or changing of the parameters corresponding to the display/non-display, color, shape, display interval and the like of the object is performed by displaying a parameter operation screen for these parameters on the screen of the displaying unit 11 and causing the user to perform the operation input via the parameter operation screen |0025,0067].

Re. claim 9, Matsubayshi discloses:
wherein the material data includes three-dimensional shape data of an object and texture data of the object [The three-dimensional object storing unit 2 stores data (modeling data, texture data, layout data) related to three-dimensional objects arranged on a three-dimensional plane in association with the passage of time. Interpreted as equivalent to material data |0025].

Re. Claim 10, Matsubayshi discloses:
wherein the path acquisition means acquires the camera path information from the other apparatus in response to reception of a user operation related to acquisition of the camera path information [the user can efficiently find the desired camera path by looking at the camera path images to narrow down the candidates and then playing back the free viewpoint video images |0082].

Re. Claim 11, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 12. This claim is interpreted and rejected for the same reason set forth in claim 6. 

Re. Claim 13,  This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 14, This claim is interpreted and rejected for the same reason set forth in claim 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488